Name: Council Regulation (EC, Euratom) NoÃ 1324/2008 of 18Ã December 2008 adjusting, from 1Ã July 2008 , the rate of contribution to the pension scheme of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: social protection;  executive power and public service;  EU institutions and European civil service
 Date Published: nan

 23.12.2008 EN Official Journal of the European Union L 345/17 COUNCIL REGULATION (EC, EURATOM) No 1324/2008 of 18 December 2008 adjusting, from 1 July 2008, the rate of contribution to the pension scheme of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Article 83a thereof, Having regard to the proposal from the Commission, Whereas: (1) In accordance with Article 13 of Annex XII to the Staff Regulations, on 1 September 2008 Eurostat submitted a report on the 2008 actuarial assessment of the pension scheme updating the parameters referred to in that Annex. According to that assessment, the rate of contribution required to maintain actuarial balance of the pension scheme is 10,9 % of basic salary. (2) In the interests of maintaining the actuarial balance of the pension scheme of officials and other servants of the Communities, the rate of contribution should therefore be adjusted to 10,9 % of the basic salary. (3) In accordance with Article 12 of Annex XII to the Staff Regulations, the rate for the calculation of compound interest must be the effective rate referred to in Article 10 of that Annex and should therefore be adjusted, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2008, the rate of the contribution referred to in Article 83(2) of the Staff Regulations shall be 10,9 %. Article 2 With effect from 1 January 2009 the rate, in Articles 4(1) and 8 of Annex VIII to the Staff Regulations, and in the fourth paragraph of Article 40 and in Article 110(3) respectively of the Conditions of Employment of Other Servants, for the calculation of compound interest shall be 3,1 %. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2008. For the Council The President M. BARNIER (1) OJ L 56, 4.3.1968, p. 1.